MULTI-PART NONTOXIC PRINTED BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-13 in the reply filed on 5/25/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polymer-based barrier film” and “ion-impregnated cellulose support” and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polymer-based barrier film (Claims 1 and 4) and an ion-impregnated cellulose support structure (Claims 6 and 7) , does not reasonably provide enablement for a type of polymer or ion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a polymer-based barrier film (claims 1 and 4) and an ion-impregnated cellulose support structure (claims 6 and 7), wherein these polymers and ions could be at least a thousand different possible combinations.  No specific examples of the workability of any other polymer or ion are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of polymers and ions (whether they are simple or part of a more complex compound) requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating an active material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, the closest prior arts of record, they are many types of barrier films or insulative films used in battery applications. Further, there are many examples in the prior art of ionic materials being applied to cathodes and anodes.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides no examples of what the polymer types used for the barrier film or the types of ions for the cellulose support structure.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.
 Claim 2, 3, 5, and 8-13 are rejected for their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a “polymer-based barrier film” but provide no example of what kind of polymer makes up the element. While it is capable of prevent oxygen from entering the open porous structure, this does not provide one of ordinary skill in the art to determine which kind of polymer is capable of achieving this being that there are conductive polymers. Paragraph 0110 of the published specifications discloses a polymer coating substance. Is this the same as the barrier film? Further, the film is not even shown in the drawings (see drawing objection above). Finally, figure 9 shows a “barrier layer” in figure 9. Is this the same thing? The specifications do not explain a barrier layer however.
Claim 3 discloses “the active material”. There is lack of antecedent for this limitation in the claim. Further, which active material is the claim referencing? Cathode or anode?
Claims 2 and 4-13 are also rejected for their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729